DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Application No. JP2020-011046 filed on 06/04/2020. It is noted however, that there is a Failed Status Report from the Priority Document Exchange in the file, which means that there is no corresponding certified copy of Japanese Application No. JP2020-011046 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

An attempt by the Office to electronically retrieve, under the priority document exchange program, Japanese Application No. JP2020-011046 to which priority is claimed FAILED on 11/04/21. Additional information may be found on the Electronic Priority Document Exchange (PDX) Program Website. https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx  

The applicant may also contact the Patent Electronic Business Center (EBC) Customer Support Center at 1-866-217-9197 (toll free) M-F 6AM - Midnight (Eastern Time) or email PDX@uspto.gov. 

Specification
The examiner objects to the specification as follows:
There are no descriptions of Figs. 1.1-1.7.  Therefore, for clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II), the following descriptions of Figs. 1.1-1.7 must be inserted in the specification as follows:
--1.1 Front view
1.2 Back view
1.3 Left view
1.4 Right view
1.5 Top view
1.6 Bottom view
1.7 Perspective view--
Applicant should note to amend the above descriptions of the views if the reproductions are oriented differently than described above.
Per the descriptive statement in the paragraph preceding the claim, the examiner understands Fig. 1.11 (reference view 3) shows the device in an environment of use. Therefore, for clarity and accuracy, the description of Fig. 1.11 must be amended to read (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II):
--1.11  Perspective view in an environment of use--
 [A sperm sampler driving device according to the present design is a means that electrically drives the sperm sampler [as shown in the reference view 1 (the perspective view of the sperm sampler) and the reference view 2 (the central longitudinal sectional view of the reference view 1)] to rotate and introduces a negative pressure into the sperm sampler; as shown in the central longitudinal sectional view, the sperm sampler driving device includes a substantially cylindrical casing having a constricted central portion in the axial direction, a vertically long motor fixedly arranged in the central portion of the casing, a horizontally long pump fixed on the upper side of the motor, a battery arranged on the right side of the motor, a solenoid valve arranged on the left side of the motor, a cup-shaped rotating body whose upper central portion is fixed to the output shaft at the lower end of the motor and is driven to rotate, and a circuit board arranged on the left side of the solenoid valve; the lower end opening and the outer peripheral surface opening of the output shaft are communicated with each other by an in-shaft flow path, a pressure adjusting space is formed around the outer peripheral surface opening by the bearing portion that rotatably supports the output shaft; four circular switches are arranged at intervals in the vertical direction at the front center portion of the casing; as shown in the central longitudinal sectional view, the rotating body has a concave inner surface shape so that the lower portion of the container body can be detachably fitted and held; the reference view 3 is the perspective view showing in use…] must be deleted because it is extraneous information which adds no new information to the claimed design.  No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application.  Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 

	
Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In Fig. 1.8, there are two vertical sections of broken lines on the left side of the device. If the claimed design is opaque, then Fig. 1.8 must be amended to remove the broken lines indicating the hidden surface.  Broken lines may not be used to show hidden planes and surfaces that cannot be seen through opaque materials. If the claimed design is transparent, claimed elements visible through transparent surfaces should be rendered in solid lines, thinner than the object lines used for outer surfaces of the article. Therefore, one skilled in the art would have to resort to conjecture to make and use the design. 

    PNG
    media_image1.png
    822
    384
    media_image1.png
    Greyscale

Applicant may overcome this portion of the refusal by either removing the broken lines or converting the broken lines to thinner solid lines to represent surfaces visible through transparent material. See 37 CFR 1.152.  

In Fig. 1.6, the examiner is unable to determine the exact configuration of the different areas highlighted in gray on the bottom of the device. As currently disclosed, the surfaces on the bottom of the device are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image2.png
    428
    403
    media_image2.png
    Greyscale


In Fig. 1.8, the examiner is unable to determine the exact configuration of the different areas highlighted in gray on the interior of the device. As currently disclosed, the surfaces on the interior of the device are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image3.png
    838
    601
    media_image3.png
    Greyscale

Applicant may attempt to overcome this portion of the refusal by indicating that protection is not sought for the surfaces indicated above by amending the reproductions to color wash or convert said surfaces to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof.  For example, if applicant converts the unclaimed portions to broken line, the following statement would be acceptable: 
--The broken lines depict portions of the sperm sampler driving device that form no part of the claim.--	
	
Figs. 1.9-1.11 and the power plug shown in Fig. 1.8 are included in the reproductions as part of the claim disclosure but are described in the specification as forming no part of the claim.  As currently disclosed, the claim may be interpreted in more than one way. Specifically, solid lines are understood to represent claimed subject matter while broken lines and/or color washed surfaces are understood to represent unclaimed subject matter. Further, as mentioned in the objection to the description of Fig. 1.11 above, Fig. 1.11 is understood to show the device in an environment of use. However, the environment is shown in solid line as well as the device disclosed in Figs. 1.1-1.7. Therefore, as currently disclosed, it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

    PNG
    media_image4.png
    838
    615
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    902
    1525
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    586
    949
    media_image6.png
    Greyscale

Applicant may overcome this portion of the refusal by either converting the power plug and Figs. 1.9-1.11 to broken line or color washing said surfaces in order to clearly indicate the unclaimed subject matter for which protection is not sought. See MPEP 2920.04.II and MPEP 2920.05(c).

The reproductions contain heavy black lines that run together and appear pixelated/blurry and obscure understanding of the exact appearance and three dimensional configuration of the device. Therefore, as currently disclosed, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image7.png
    763
    321
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    739
    409
    media_image8.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions so the lines, numbers and letters are uniformly thick and well defined, clean, durable and black. See 37 CFR 1.1026
 
Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b)

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919